Case 2:20-cv-00974-GRB-AKT Document 106 Filed 07/26/21 Page 1 of 1 PagelD #: 877
CONSENT TO JOIN

THIS FORM MUST BE MAILED, FAXED, OR EMAILED ON OR BEFORE SEPTEMBER 10, 2021

CAC00000181A8 Claim Number 1000022

COOMA A

CHARLES RIVERA

Pursuant to Section 16(b) of the Fair Labor Standards Act, I consent to join the collective action
brought in United States District Court for the Eastern District of New York entitled Caccavaie v.
Unisys Corporation, 20-cv-00974 (GRB)(AKT) to recover liquidated damages for the alleged failure
to promptly pay a portion of overtime wages that I may have received to the extent that | worked any
overtime for the period of December 17, 2017 to present.

Please check one of the following:

I hereby authorize the Moser Law Firm, PC to represent me in this action.

] intend to engage another attorney to represent me in this action. My Attorney’s name,
address and telephone number are as follows:

 

 

 

I agree to be bound by any adjudication by the Court or settlement of this action.

Full Legal Name: C _ les K lLuerg

 

Address: _
Telephone }
Email:
. -
Chute r= QO Del, -Ds2)
Signature Date :

MAIL TO: MOSER LAW FIRM, PC
Attn: Caccavale v. Unisys Consent to Join
5 East Main Street
Huntington, NY 11743
516-671-1150

FAX: 631-824-0200

EMAIL: admin@moserlawfirm.com
